Matter of Becki v Hamilton (2021 NY Slip Op 01601)





Matter of Becki v Hamilton


2021 NY Slip Op 01601


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, WINSLOW, AND BANNISTER, JJ.


239 CAF 19-01700

[*1]IN THE MATTER OF CHRISTOPHER BECKI, PETITIONER-RESPONDENT,
vSTACY HAMILTON, RESPONDENT-APPELLANT.IN THE MATTER OF STACY HAMILTON, PETITIONER-APPELLANT,
vCHRISTOPHER BECKI, RESPONDENT-RESPONDENT. 



AMBER R. POULOS, WILLIAMSVILLE, FOR RESPONDENT-APPELLANT AND PETITIONER-APPELLANT. 
CONNIE M. LOZINSKY, NIAGARA FALLS, FOR PETITIONER-RESPONDENT AND RESPONDENT-RESPONDENT.
JESSICA L. VESPER, BUFFALO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Mary G. Carney, J.), entered June 28, 2019 in proceedings pursuant to Family Court Act article 6. The order, among other things, granted the petition of petitioner-respondent seeking to modify a prior court order. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court